DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 08/02/2022.
In view of applicant’s amendment and arguments regarding objections to the claims, the objection is hereby withdrawn.
The applicant's arguments to the claims rejection are fully considered, however they are not deemed to be persuasive; for examiner response to the applicant’s arguments see “Response to Arguments” section below.

Response to Arguments
On pages 8 – 11 of the Remarks, the applicant argues against Komatsu by stating that “However, as described below, the teachings of Komatsu apply to a front-end resonator 212 connected in series between the common terminal 201 and the ladder filter 214 of Komatsu, not to a first parallel resonator…” To support, the applicant cites paragraph 0039 and 0040 of Komatsu and emphasizing that allegedly, in Komatsu, only a single front-end resonator 212 connected in series is disclosed to have a thickness of the dielectric layer to be lower than the thickness of the dielectric layer covering all the other resonators of the respective filter.

Consider Komatsu. The applicant is correct that paragraph 0039 states that
“Only one SAW resonator 212 of the plurality of resonators (referred to as a front-end resonator hereinafter) is connected to the common contact 201. The remaining resonators (not shown) forming a SAW filter 214 are connected between the front-end resonator 212 and the first signal contact 202 within the first filter 210.”

However, while correctly citing paragraph 0039, the applicant appears to miss a major difference between the structure of Komatsu’s filter and that of Yamaguchi (primary reference). Komatsu is explicit that the reduction of a dielectric layer is applied to the front-end resonator which is a single resonator that is connected to the common contact 201. In contrast, in Yamaguchi, there are two front-end resonators, each connected to the common antenna terminal through the transmission line.
Second, there appears to be no requirement in Komatsu that the dielectric layer of all the rest of the resonators has to be of the same thickness. Komatsu only teaches that the dielectric layer of the front-end series resonator is thinner than the dielectric layer of the rest of the resonators without requiring that the thickness of the dielectric layer of the rest of the resonators be the same. The constant thickness in FIG 4B of Komatsu applies only to a conventional implementation. Therefore, in a hypothetical situation when the dielectric layer of an additional resonator, such as first parallel resonator, is thicker than the dielectric layer of the first series (“serial”) resonator but thinner than the dielectric layer of all the rest of the resonators, the conditions of the claim are still met without contradicting Komatsu’s disclosure.
Further, Komatsu appears to emphasize that the reduction of the dielectric layer is for a front-end resonator rather than for a series resonator (see, for example, paragraph 0043 explaining that the reduction of the dielectric layer is for a front-end resonator, not for a series resonator). 

In the previous version of the claims, it is claim 2, which is now canceled but the limitations of which included in claim 1, which required both first serial and first parallel resonators each to have a thickness smaller than a thickness of the dielectric layer of the rest of the resonators. The examiner provided explanation on page 8 of the previous office action why it would have been obvious to a person of ordinary skill in the art, having disclosure of Komatsu, to implement his teaching of reduction of the dielectric layer for the front-end resonator to both front-end series and front-end parallel resonators of Yamaguchi. The applicant neither acknowledged nor provided any counter arguments to the examiner’s statement of obviousness.
In particular, the examiner stated that Komatsu teaches making the thickness of the dielectric layer of the front-end resonator thinner than that of the rest of the resonators. In Komatsu, FIG 1 showing complete structure of the filters, there is only a single front-end resonator such as 111 in filter 110 or 121 in filter 120.
Looking at Yamaguchi’s filter 401 in FIG 21 or in Sketch 1 below, there are two resonators which may be considered as front-end resonators: a first parallel resonator and a first serial resonator. Based on the teaching of Komatsu of reducing the thickness of the dielectric layer of a front-end resonator, in the case of Yamaguchi’s filter there would be three options to try: to reduce the thickness of the first parallel resonator only, which is one of the front-end resonators; to reduce the thickness of the first serial resonator only, which is another one of the front-end resonators; or to reduce the thickness of both first serial resonator and first parallel resonator, each being a front-end resonator. Since the number of options is small and well defined, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to try and apply the teaching of Komatsu about reduction of the thickness of the dielectric layer on top of a front-end resonator to both first parallel resonator and first serial resonator with the expectation of success since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.

Although Komatsu teaches reduction of the dielectric layer of a front-end resonator, in his filter there is only one front-end resonator. The examiner explained why it would have been obvious for a person of ordinary skill in the art, for a filter which has two front-end resonators, one series and one parallel, to try reducing the thickness of the dielectric layer of both series and parallel resonators if each of them represents front-end resonator.

The examiner would like to emphasize to the applicant that MPEP Chapter 2141(III) states
Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id .In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.

Furthermore, MPEP Chapter 2141(II)(C) states:
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”Id., 82 USPQ2d at 1396.
In addition to the factors above, Office personnel may rely on their own technical expertise to describe the knowledge and skills of a person of ordinary skill in the art. The Federal Circuit has stated that examiners and administrative patent judges on the Board are “persons of scientific competence in the fields in which they work” and that their findings are “informed by their scientific knowledge, as to the meaning of prior art references to persons of ordinary skill in the art.” In re Berg , 320 F.3d 1310, 1315, 65 USPQ2d 2003, 2007 (Fed. Cir. 2003). > In addition, examiners “are assumed to have some expertise in interpreting the references and to be familiar from their work with the level of skill in the art .” PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299 (Fed. Cir. 2008) (quoting Am. Hoist & Derrick Co. v. Sowa &Sons, 725 F.2d 1350, 1359 (Fed. Cir. 1984).

MPEP Chapter 2145(III) states:
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).

Therefore, since the applicant neither acknowledged nor provided any persuasive counter arguments for the statement of obviousness given by the examiner with respect to previous claim 2, now included in claim 1, there is no basis for withdrawal of the rejection of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060139120 (Yamaguchi) in view of US 20160218696 (Nosaka) and further in view of US 20170353174 (Komatsu).
Regarding claim 1, Yamaguchi teaches “A multiplexer (FIG 21 and paragraph 0138: duplexer 400) comprising:
a common terminal (FIG 21: an antenna terminal);
a first terminal (FIG 21: transmission terminal Tx.);
a second terminal (FIG 21: reception terminal Rx.);
a first filter disposed on a first path connecting the common terminal and the first terminal to each other (FIG 21 and paragraph 0138: a Tx filter (transmission filter) 401) and that includes a plurality of elastic wave resonators (paragraph 0138: a Tx filter (transmission filter) 401 to which the disclosed piezoelectric resonator filter is applied. Paragraph 0065: Each of the serial piezoelectric resonators 11 and the parallel piezoelectric resonators 12 is a thin film piezoelectric resonator (FBAR: Film Bulk Acoustic Resonator) or a SAW (Surface Acoustic Wave resonator) resonator. Also paragraph 0086 and FIG 5C, paragraph 0102 and FIG 12); and
a second filter disposed on a second path connecting the common terminal and the second terminal to each other (FIG 21 and paragraph 0138: an Rx filter (reception filter) 402 to which the disclosed piezoelectric resonator filter is applied) and that has a pass band higher in frequency than a pass band of the first filter (paragraph 0068 and FIG 2: the pass band shown in FIG. 2 corresponds to a transmission band, and the stop band shown in FIG. 2 corresponds to a reception band. As may be seen, the reception band is higher in frequency than the transmission band, as is required by the claim); wherein
the plurality of elastic wave resonators include (FIG 21):
one or more serial resonators that are disposed on the first path (resonators connected in series in filter 401 in FIG 21); and
two or more parallel resonators each of which is disposed on a path connecting a node on the first path and a ground to each other (resonators connected in parallel in filter 401 in FIG 21);
the two or more parallel resonators include a first parallel resonator located on a side of the common terminal (please see Sketch 1 below which is annotated FIG 21 for position of “a first parallel resonator”) and a parallel resonator located on a side of the first terminal (please see Sketch 1 below which is annotated FIG 21 for position of “a parallel resonator”) when seen from a first serial resonator that is one of the one or more serial resonators and that is closer to the common terminal than a remainder of the one or more serial resonators (please see Sketch 1 below which is annotated FIG 21 for position of “a first serial resonator”

    PNG
    media_image1.png
    858
    1081
    media_image1.png
    Greyscale

Sketch 1
);
each of the plurality of elastic wave resonators includes a substrate (FIG 5C and paragraph 0086: a substrate 615 lying beneath the electrodes 611 and 612) having piezoelectricity (at least paragraphs 0003 and 0138), an interdigital transducer (IDT) electrode including a pair of comb-shaped electrodes that are provided on the substrate (FIG 5C and paragraph 0086: a SAW resonator is composed of: comb-like electrodes 611 and 612 defining input and output sections)…”
Yamaguchi does not disclose “…a dielectric layer provided on the substrate so as to cover the IDT electrode; and the dielectric layer of the first parallel resonator and the dielectric layer of the first serial resonator each have a thickness smaller than a thickness of the dielectric layer or layers of a remainder of the plurality of elastic wave resonators.” In fact, Yamaguchi does not disclose much about construction of the SAW resonator, thus leaving its particular implementation to a person of ordinary skill reading his disclosure.

Nosaka in FIG 3 and paragraph 0043 discloses a schematic front cross-sectional view of an acoustic resonator which includes a piezoelectric layer 31 and interdigital transducer (IDT) electrodes 32 provided on one side of the piezoelectric layer 31, which is similar to the disclosure of Yamaguchi. However, in addition to that, Nosaka teaches that a SiO2 film 33 is provided so that the IDT electrodes 32 are covered with the SiO2 film 33 which protects the IDT electrodes 32 (“a dielectric layer provided on the substrate so as to cover the IDT electrode”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a SiO2 film to cover the IDT electrodes, as disclosed by Nosaka, in the filter arrangement of Yamaguchi. Doing so would have provided protection for the electrodes (see Nosaka, paragraph 0043).

Further, Komatsu also teaches duplex filter (FIG 1 and 3 with corresponding description). Paragraphs 0042 – 0043 and FIG 4 disclose cross-sectional view showing the structure of the first filter 210 comprising SAW resonators with an interdigital transducer (IDT) electrode formed of a pair of interdigitated comb-shaped electrodes, which is similar to the SAW resonators disclosed by Yamaguchi and Nosaka. Paragraph 0043 states that the main surface of the piezoelectric substrate 310 as well as the IDT electrodes 320 are covered with a dielectric film 330 made of silicon dioxide (SiO2) (“a dielectric layer provided on the substrate so as to cover the IDT electrode”), just like Nosaka. However, paragraph 0043 further states that the dielectric film covering the front-end resonator 212 is thinner than the dielectric film covering the rest of the resonators in the filter. In Komatsu, the front-end resonator 212 is shown to be a series resonator. This can prevent the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter in the duplexer, as explained in FIG 5 with corresponding description.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement disclosed by Komatsu reduction of the dielectric film thickness for the front-end resonator closest to the antenna terminal (which is a series resonator in Komatsu), in the system of Yamaguchi and Nosaka, at least for the filter with the lower passband, which is transmission filter, as was explained above. Doing so would have allowed to prevent the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter in the duplexer (see Komatsu, paragraph 0043).
Thus, the combined teaching of Nosaka and Komatsu teach the following feature “…a dielectric layer provided on the substrate so as to cover the IDT electrode; and…” “…and the dielectric layer of the first serial resonator … have a thickness smaller than a thickness of the dielectric layer or layers of a remainder of the plurality of elastic wave resonators.”
With respect to the limitation that “the dielectric layer of the first parallel resonator” also having a thickness smaller than a thickness of the dielectric layer or layers of a remainder of the plurality of elastic wave resonators”, as was explained above, Komatsu teaches making the thickness of the dielectric layer of the front-end resonator thinner than that of the rest of the resonators. In Komatsu, however, there is only a single front-end resonator such as 111 in filter 110 or 121 in filter 120.
On the other side, looking at Yamaguchi’s filter 401 in FIG 21 or in Sketch 1 above, there are two resonators which may be considered as front-end resonators: a first parallel resonator and a first serial resonator. Based on the teaching of Komatsu of reducing the thickness of the dielectric layer of a front-end resonator, in the case of Yamaguchi’s filter, there would be three options to try: to reduce the thickness of the first parallel resonator only, which is one of the front-end resonators; to reduce the thickness of the first serial resonator only, which is another one of the front-end resonators; or to reduce the thickness of both first serial resonator and first parallel resonator, each being a front-end resonator. Since the number of options is small and well defined, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to try and apply the teaching of Komatsu about reduction of the thickness of the dielectric layer on top of a front-end resonator to both first parallel resonator and first serial resonator with the expectation of success since, according to the Supreme Court, “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. 82 USPQ2d at 1397.
Additional explanations may be found in section Response to Arguments above which is incorporated herein by reference.
Alternatively, a person of ordinary skill might have approached the teaching of Komatsu in the following way. In Komatsu, the filter has a Tee configuration, while in Yamaguchi the filter has a Pi configuration. There is no direct equivalency between a single series front-end resonator in the Tee configuration, as in Komatsu, and resonators in the Pi configuration, as in Yamaguchi. Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that any one or both of the first parallel resonator and the first serial resonator in the Pi configuration of Yamaguchi, each of them being a front-end resonator, could be equated to the front-end resonator of Komatsu, so that the reduction of the dielectric layer for the front-end resonator disclosed by Komatsu could be applied to both front-end resonators of Yamaguchi with the expectation of success of preventing the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter in the duplexer (see Komatsu, paragraph 0043).

Regarding claim 6, Yamaguchi teaches “A high-frequency front-end circuit (shown in FIG 22 and described in paragraph 0139) comprising: the multiplexer according to Claim 1 (paragraph 0139: the antenna duplexer 404 shown in FIG. 21); and an amplifier circuit that is connected to the multiplexer (paragraph 0139: either transmission amplifier 405 or reception amplifier 408).”
Regarding claims 3 and 8, Yamaguchi in combination with Komatsu teaches “wherein each of the dielectric layers is provided such that a surface of the dielectric layer is parallel or substantially parallel to a main surface of the corresponding substrate (may easily be seen from Komatsu, FIG 4A: the top surfaces of the dielectric portions 340 and 330 are parallel to the top surface of substrate 310).”
Regarding claim 4, Yamaguchi does not teach “wherein each of the substrates is a lithium niobate substrate.” In fact, Yamaguchi does not teach the material for the substrate 615 in the embodiment of FIG 5C.
Komatsu teaches at least in paragraphs 0002 and 0042 that piezoelectric substrate may be made of lithium niobate.
Therefore, since Yamaguchi does not disclose the material for the substrate 615 in the embodiment of FIG 5C, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such material as lithium niobate, as disclosed by Komatsu, to implement the substrate 615 in the embodiment of FIG 5C of Yamaguchi simply as design choice with predictable results since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 and since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).
Regarding claims 5 and 9, Yamaguchi in combination with Komatsu teaches or fairly suggests “wherein a frequency at which a higher-mode spurious emission is caused to occur by the first filter is included in a frequency pass band of the second filter (Komatsu, paragraph 0043: configuring the film thickness T2 of the dielectric film 330 in the region 340 corresponding to the front-end resonator 212 to be relatively smaller can prevent the occurrence of a Lamb wave, such that spurious emissions may be reduced in the passband of the second filter 220. Also in FIG 5 and paragraphs 0046 — 0048).”
Regarding claim 10, Yamaguchi teaches “A communication device (paragraph 0139: FIG. 22 is a diagram illustrating an exemplary structure of a communication device 411) comprising:
an RF-signal processing circuit that processes a high-frequency signal that is transmitted and received by an antenna element (FIG 22 and paragraph 0139: transmission circuit 407 and reception circuit 409); and the high-frequency front-end circuit according to Claim 6 that transmits the high-frequency signal between the antenna element and the RF-signal processing circuit (combination of filters 404, 406 and amplifiers 405 and 408 shown in FIG 22).”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648